DETAILED ACTION
Claim(s) 1-23 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: 
Where it recites, “…the control token is passed from second topology node to second topology node in the second topology in a second direction…, it should instead recite, “…the control token is passed from second topology node to second topology node in the second topology in a first direction…” 
Where it recites, “…the second direction being opposite to a second direction….” it should instead recite, “…the first direction being opposite to a second direction”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, and  11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Barnhart (US Patent No. 4,768,188).

In regards to claim 1, Denecheau discloses a computer network comprising: a plurality of nodes configured in a topology, each node having an upstream neighbor node and a downstream neighboring node in the topology (Denecheau [Fig. 4] illustrates a plurality of nodes, Node(s) A – G configured in a topology, ring, with each node having an upstream neighbor node and a downstream neighbor node in the ring.).
a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded from node to node via corresponding unidirectional communication links until reach destination nodes (Denecheau [Par. 54 – Par. 56] teaches a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded to node to node via corresponding unidirectional communication link until reaching destination nodes, “[0054] …When a node needs to send a datagram on the virtual ring….This datagram is sent to the downstream neighbour on the virtual link…[0055] Each node on the Virtual ing checks the sender address to see which node has generated the datagram. Each node then reads the data, processes it, and  forwards the datagram to its downstream neighbour…[0056] When the datagram is received back by the Sender Node…This just means that the datagram is deleted and not forwarded to the downstream neighbour node again.”);
a (Denecheau [Par. 42] teaches a unidirectional control link coupled between each node and that node’s upstream neighboring node, wherein a control token is passed from node to node in the topology via the unidirectional control links, the control token being used to ensure forward progress in sending packets from the nodes,  “[0042] The token is used as a periodic keepalive message to validate the ring topology. The token is periodically generated by the Virtual Ring Manger (402) and forwarded by each node to its downstream neighbour node. The receipt by the Virtual Ring Manager of the token (from its upstream neighbour node), indicates that the ring topology is valid and the loop is not broken“); 

Denecheau differs from claim 1, in that Denecheau is silent on  a controller in each node, the controller in each node: keeping a count of packets sent by that node; using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighboring node and, if so, whether a full rate or a throttled rate is to be used for sending the given packet; and based at least in part on the determining, selectively sending the given packet to the downstream neighboring node. Denecheau further differs from claim 1 in that Denecheau is silent on the unidirectional communication link and the unidirectional control link being separate links.
Despite these differences similar features have been seen in other prior art networking arrangements. Attar for example discloses in claim 1 teaches keeping a count of packets sent by that node (“…sending…a sequence of bits that represents a number of data packets that were identified as having experienced congestion..””), using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighbouring node and if so whether a full rate or a throttled rate is used for sending the given packet (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device”); and based at least in part on the determining, selectively sending the given packet to the downstream neighbour node (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device..” where adjusting the rate of transmitting the data packets is regarded as selectively sending a given packet to a downstream neighbour, the downstream neighbour being the second computing computing device with regards to claim 1 of Attar.)
a controller in each node, the controller in each node: keeping a count of packets sent by that node; using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighboring node and, if so, whether a full rate or a throttled rate is to be used for sending the given packet; and based at least in part on the determining, selectively sending the given packet to the downstream neighboring node, as similarly seen in Attar for the purpose of mitigating network congestion.
Denechau in view of Attar further differs from claim 1, in that said teaches are silent on the unidirectional communication link and the unidirectional control link being separate links. Despite these differences similar features have been seen in other ring topology arrangements. Barnhart (US Patent No. 4,768,188) for example illustrates in [Fig. 21] a network arranged in a ring topology, feature two unidirectional communication links being separate links which operate in two different directions upstream/downstream. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the ring topology such that two links, the unidirectional communication link and the unidirectional control links, are separate links, as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.

In regards to claim 10, Denechau teaches the communication network of claim 1, wherein the control token is passed from node to node in the topology in a first direction on the unidirectional control links(Denecheau [Par. 42] teaches a unidirectional control link coupled between each node and that node’s upstream neighboring node, wherein a control token is passed from node to node in the topology via the unidirectional control links, the control token being used to ensure forward progress in , 
Denechau differs from claim 10, in that Denechau is silent on the first direction being opposite to a second direction in which packets are sent and forwarded between nodes in the topology on the unidirectional communication links. Despite these differences similar features have been seen in other ring topology arrangements. Barnhart (US Patent No. 4,768,188) for example illustrates in [Fig. 21] a network arranged in a ring topology, feature two unidirectional communication links being separate links which operate in two different directions upstream/downstream. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the ring topology such that two links, the unidirectional communication link and the unidirectional control links, are separate links, where the unidirectional control link operates in a first direction, upstream, being opposite to a second direction, downstream in which packets are sent and forwarded between nodes in the topology on the unidirectional communication links as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.

In regards to claim 11, Denechau [Fig. 4] teaches the communication network of claim 1, wherein the topology is or is included in a ring, a mesh, or a star topology.


Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Attar (US 2011/0211449) in view of Barnhart (US Patent No. 4,768,188) in view of Chandrasekaran (US 20060155831 A1)

In regards to claim 7, Denechau is silent on the communication network of claim 1, wherein the controller in each node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between the upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and the downstream neighboring node; wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node.
Despite these differences similar features have been seen in other prior art involving communication using ring networking topologies. Barnhart for [Fig. 21] example discloses a ring topology configured to receive packets destined for another node from that nodes upstream neighboring node via an unidirectional communication link between the upstream neighboring node and that node (See [Fig. 21, Ref 86-89] illustrating a communication link operating in an upstream, counterclockwise direction) and forward packets to that node’s downstream neighbouring node via the unidirectional communication link between that node and the downstream neighboring node (See [Fig. 21, Ref 82-85] illustrating a communication link operating in a downstream, clockwise direction). 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the communication network of Denechau to arrive at wherein the controller in each node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between the upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and the downstream neighboring node, as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.
The combined teachings of Denechau in view of Barnhart further differ from claim 7 in that the combined teachings are silent on wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node. Despite these differences similar features have been seen in other prior art involving ring topologies. Chandrasekaran [Par. 24] teaches a ring topology, loop, wherein while forwarding packets received from the upstream neighboring node, that node is unable to send that node’s own packets to the downstream neighboring node, “[0024]…A fibre channel loop topology involves an arbitration scheme where only one node can be active (i.e. either send or receive) at a given point in time (half-duplex)…”
Thus it would have been obvious to further modify the ring topology suggested by the combined teachings of Denechau in view of Barnhart to utilize a half-duplex feature as seen in Chandrasekaran to arrive at wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node, take advantage of the reduced processing complexity yielded by Half-Duplex in comparison to Full-Duplex.

Claim(s) 12, 22, and 23,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Ohba (US Patent No. 5,168,496) in view of Barnhart (US Patent No. 4,768,188).

In regards to claim 12, Denecheau discloses a computer network comprising: a plurality of first topology nodes configured in a first topology, each first topology node having:
an upstream neighboring first topology node and a downstream neighboring first topology node in the first topology (Denecheau [Fig. 4] illustrates a plurality of nodes, Node(s) A – G configured in a topology, ring, with each node having an upstream neighbor node and a downstream neighbor node in the ring.).
a (Denecheau [Par. 54 – Par. 56] teaches a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded to node to node via corresponding unidirectional communication link until reaching destination nodes, “[0054] …When a node needs to send a datagram on the virtual ring….This datagram is sent to the downstream neighbour on the virtual link…[0055] Each node on the Virtual ing checks the sender address to see which node has generated the datagram. Each node then reads the data, processes it, and  forwards the datagram to its downstream neighbour…[0056] When the datagram is received back by the Sender Node…This just means that the datagram is deleted and not forwarded to the downstream neighbour node again.”);
a (Denecheau [Par. 42] teaches a unidirectional control link coupled between each node and that node’s upstream neighboring node, wherein a control token is passed from node to node in the topology via the unidirectional control links, the control token being used to ensure forward progress in sending packets from the nodes,  “[0042] The token is used as a periodic keepalive message to validate the ring topology. The token is periodically generated by the Virtual Ring Manger (402) and forwarded by each node to its downstream neighbour node. The receipt by the Virtual Ring Manager of the token (from its upstream neighbour node), indicates that the ring topology is valid and the loop is not broken“),
wherein packets from the first topology nodes are forwarded from first topology node to first first topology node in the first topology via corresponding unidirectional communication links until reach destination first topology nodes(Denecheau [Par. 54 – Par. 56] teaches a separate unidirectional communication link coupled between each node and that node’s downstream neighboring node, wherein packets sent from nodes in the topology are forwarded to node to node via corresponding unidirectional communication link until reaching destination nodes, “[0054] …When a node needs to send a datagram on the virtual ring….This datagram is sent to the downstream neighbour on the virtual link…[0055] Each node on the Virtual ing checks the sender address to see which node has generated the datagram. Each node then reads the data, processes it, and  forwards the datagram to its downstream neighbour…[0056] When the datagram is received back by the Sender Node…This just means that the datagram is deleted and not forwarded to the downstream neighbour node again.”);





and a controller in each first topology and control token being used to ensure forward progress in sending packets from the nodes via the respective communication links(Denecheau [Par. 42] teaches a unidirectional control link coupled between each node and that node’s upstream neighboring node, wherein a control token is passed from node to node in the topology via the unidirectional control links, the control token being used to ensure forward progress in sending packets from the nodes,  “[0042] The token is used as a periodic keepalive message to validate the ring topology. The token is periodically generated by the Virtual Ring Manger (402) and forwarded by each node to its downstream neighbour node. The receipt by the Virtual Ring Manager of the token (from its upstream neighbour node), indicates that the ring topology is valid and the loop is not broken“);

Denecheau differs from claim 12, in that Denecheau is silent on  a plurality of first second topology nodes configured in a second topology, each second topology node having:
an upstream neighboring second topology node and a downstream neighboring second topology node in the second topology
a separate unidirectional communication link coupled between that second topology node and that second topology node’s downstream neighboring second topology node, and 
a separate unidirectional control link coupled between that second topology node and that second topology node’s upstream neighboring second topology node, 
wherein packets from the second topology nodes are forwarded from second topology node to second topology node in the second topology via corresponding unidirectional communication links until reach destination second topology nodes
and a controller in the ,
wherein a first controller in one of the first topology nodes and a second controller in one of the second topology nodes are crossover controllers that exchange the control token after each trip through the respective topology, so that each crossover controller sends the control token to an another topology of the first topology or second topology for a trip through the other topology.
 Denecheau further differs from claim 12 in that Denecheau is silent on the unidirectional communication link and the unidirectional control link being separate links.
Despite these differences similar features have been seen in other prior art networking arrangements. Ohba for example suggests arrangement for two ring networking topologies similar to the claimed first topology nodes and the second topology. Refer to Ohba [column 1, line 57 - column 2, line 4] ; and figure 1:, "The present invention provides a system for internetwork communications between different types of LAN s not heretofore possible. FIG. 1 shows an example of a conventional network structure for mutual connection between two LANs. The network connects LAN I and LAN II through bridge 1, the interface for communication between different networks. Nodes 2, 3 and 4 belong to LAN I and nodes 5, 6 and 7 belong to LAN II in the example of FIG. 1. Bridge 1 is also a node belonging to both LANs I and II and functions as a media access control (MAC) bridge for controlling transmission and reception of internetwork transfer frames, for internetwork mutual communication between, for example, the nodes 3 and 5. Internetwork communication between other LAN nodes is thus possible". Ohba further suggests wherein a first controller in one of the first topology nodes and a second controller in one of the second topology nodes are crossover controllers that exchange the control token after each trip through the respective topology, so that each crossover controller sends the control token to an another topology of the first topology or second topology for a trip through the other topology, (see column 1, lines 34-41: "A node desiring to send at least one frame, waits to seize the token. After seizing the token, the node first transmits the frames to be sent and then, to transfer the right of transmission to the next node on the ring, retransmits the token after transmission of the frames. The node later receives the frames after they have circulated around the ring and does not retransmit them, thus eliminating the frames from the ring", and see column 5, lines 39-53: "Microprocessor 20 then instructs receiving controller 34 to seize the token circulating in LAN II to acquire the right of transmission on LAN II Accordingly, the received frame is copied in the bridge 1 as the distant apparatus in LAN I and is then transmitted on LAN I again to circulate on LAN I toward the self apparatus node 3. The frame receiver 33, connected to LAN II, operates in the same way as the frame receiver 23 described above, wherein the received frame is input to the receiving controller 34, the receiving buffer 35 and the selector 39. When the token is detected in the receiving controller 34, the receiving controller 34 informs the MPU 20 via the control bus 42 of the seizure of the token. Thereby, the right of transmission on LAN II by the bridge 1 can be obtained")
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify ring arrangement of Denechau by incorporating the multiple ring topology arrangement seen in Ohba to arrive at on  a plurality of first second topology nodes configured in a second topology, each second topology node having:
an upstream neighboring second topology node and a downstream neighboring second topology node in the second topology
a 
a
wherein packets from the second topology nodes are forwarded from second topology node to second topology node in the second topology via corresponding unidirectional communication links until reach destination second topology nodes
and a controller in the second topology node, the controller in the second topology passing a control token from node to node in the respectively topology via the unidirectional control links, the control token being used to ensure forward progress in sending packets from the nodes via the respective communication links,
wherein a first controller in one of the first topology nodes and a second controller in one of the second topology nodes are crossover controllers that exchange the control token after each trip through the respective topology, so that each crossover controller sends the control token to an another topology of the first topology or second topology for a trip through the other topology, in order take advantage of the additional communication capability yielded by two ring topologies in comparison to a single ring topology.
Denechau in view of Ohba further differs from claim 1, in that said teaches are silent on the unidirectional communication link and the unidirectional control link being separate links. Despite these differences similar features have been seen in other ring topology arrangements. Barnhart (US Patent No. 4,768,188) for example illustrates in [Fig. 21] a network arranged in a ring topology, feature two unidirectional communication links being separate links which operate in two different directions upstream/downstream. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the ring topology such that two links, the unidirectional communication link and the unidirectional control links, are separate links, as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.

In regards to claim 22, Denechau teaches the communication network of claim 12, wherein the control token is passed from fist topology node to first topology node in the first topology in a first direction on the unidirectional control links(Denecheau [Par. 42] teaches a unidirectional control link coupled between each node and that node’s upstream neighboring node, wherein a control token is passed from node to node in the topology via the unidirectional control links, the control token being used to ensure forward progress in sending packets from the nodes,  “[0042] The token is used as a periodic keepalive message to validate the ring topology. The token is periodically generated by the Virtual Ring Manger (402) and forwarded by each node to its downstream neighbour node. The receipt by the Virtual Ring Manager of the token (from its upstream neighbour node), indicates that the ring topology is valid and the loop is not broken“), 
Denechau differs from claim 22, in that Denechau is silent on and the control token is passed from second topology node to second topology node in the second topology in a second direction on the unidirectional control links, the second direction being opposite to a second direction in which packets are sent and forwarded between second topology nodes in the second topology on the unidirectional communication links, the first direction being opposite to a second direction in which packets are sent and forwarded between nodes in the topology on the unidirectional communication links. Despite these differences similar features have been seen in other ring topology arrangements. For example with respect to a second ring topology, Ohba for example suggests arrangement for two ring networking topologies similar to the claimed first topology nodes and the second topology. Refer to Ohba [column 1, line 57 - column 2, line 4] ; and figure 1:, "The present invention provides a system for internetwork communications between different types of LAN s not heretofore possible. FIG. 1 shows an example of a conventional network structure for mutual connection between two LANs. The network connects LAN I and LAN II through bridge 1, the interface for communication between different networks. Nodes 2, 3 and 4 belong to LAN I and nodes 5, 6 and 7 belong to LAN II in the example of FIG. 1. Bridge 1 is also a node belonging to both LANs I and II and functions as a media access control (MAC) bridge for controlling transmission and reception of internetwork transfer frames, for internetwork mutual communication between, for example, the nodes 3 and 5. Internetwork communication between other LAN nodes is thus possible".) 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Denechau in view of Ohba to arrive at the control token is passed from second topology node to second topology node in the second topology in a second direction on the unidirectional control links, the second direction being opposite to a second direction in which packets are sent and forwarded between second topology nodes in the second topology on the unidirectional communication links, in order to take advantage of the additional communication capability yielded by use two ring topologies instead of a single ring topology.
Furthermore with respect to the feature of the first direction being opposite to a second direction in which packets are sent and forwarded between nodes in the topology on the unidirectional communication link, similar features have been seen in other prior art ring networks. Barnhart (US Patent No. 4,768,188) for example illustrates in [Fig. 21] a network arranged in a ring topology, feature two unidirectional communication links being separate links which operate in two different directions upstream/downstream. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the ring topology such that two links, the first direction being opposite to a second direction in which packets are sent and forwarded between nodes in the topology on the unidirectional communication link as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Ohba (US Patent No. 5,168,496) in view of Barnhart (US Patent No. 4,768,188) in view of in view of Chandrasekaran (US 20060155831 A1)


In regards to claim 19,  Denecheau is silent on the communication network of claim 13, wherein the controller in each first topology node and each second topology node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between that node's upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and that node's downstream neighboring node; wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node.
Despite these differences similar features have been seen in other prior art involving communication using ring networking topologies. Barnhart for [Fig. 21] example discloses a ring topology configured to receive packets destined for another node from that nodes upstream neighboring node via an unidirectional communication link between the upstream neighboring node and that node (See [Fig. 21, Ref 86-89] illustrating a communication link operating in an upstream, counterclockwise direction) and forward packets to that node’s downstream neighbouring node via the unidirectional communication link between that node and the downstream neighboring node (See [Fig. 21, Ref 82-85] illustrating a communication link operating in a downstream, clockwise direction). 
wherein the controller in each node is configured to: receive packets destined for an other node from that node's upstream neighboring node via the unidirectional communication link between the upstream neighboring node and that node; and forward the packets to that node's downstream neighboring node via the unidirectional communication link between that node and the downstream neighboring node, as similarly seen in Barnhart in order to provide a benefit of facilitating two-way unidirectional operation in an upstream/downstream direction in a ring topology.
The combined teachings of Denechau in view of Barnhart further differ from claim 19 in that the combined teachings are silent on wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node. Despite these differences similar features have been seen in other prior art involving ring topologies. Chandrasekaran [Par. 24] teaches a ring topology, loop, wherein while forwarding packets received from the upstream neighboring node, that node is unable to send that node’s own packets to the downstream neighboring node, “[0024]…A fibre channel loop topology involves an arbitration scheme where only one node can be active (i.e. either send or receive) at a given point in time (half-duplex)…”
Thus it would have been obvious to further modify the ring topology suggested by the combined teachings of Denechau in view of Barnhart to utilize a half-duplex feature as seen in Chandrasekaran to arrive at wherein, while forwarding packets received from the upstream neighboring node, that node is unable to send that node's own packets to the downstream neighboring node, take advantage of the reduced processing complexity yielded by Half-Duplex in comparison to Full-Duplex.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denecheau (US 20070268913) in view of Ohba (US Patent No. 5,168,496) in view of Barnhart (US Patent No. 4,768,188) in view of in view of Attar (US 2011/0211449).

In regards to claim 13, Denechau is silent on the communication network of claim 12, wherein the controller in each first topology node and each second topology node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is allowed to be sent from that node to that node's downstream neighboring node and, if so, whether a full rate or a throttled rate is to be used for sending the given packet; and based at least in part on the determining, selectively send the given packet to that node's downstream neighboring node.
Despite these differences similar features have been seen in other prior art ring topologies. For example with respect to a second ring topology, Ohba for example suggests arrangement for two ring networking topologies similar to the claimed first topology nodes and the second topology. Refer to Ohba [column 1, line 57 - column 2, line 4] ; and figure 1:, "The present invention provides a system for internetwork communications between different types of LAN s not heretofore possible. FIG. 1 shows an example of a conventional network structure for mutual connection between two LANs. The network connects LAN I and LAN II through bridge 1, the interface for communication between different networks. Nodes 2, 3 and 4 belong to LAN I and nodes 5, 6 and 7 belong to LAN II in the example of FIG. 1. Bridge 1 is also a node belonging to both LANs I and II and functions as a media access control (MAC) bridge for controlling transmission and reception of internetwork transfer frames, for internetwork mutual communication between, for example, the nodes 3 and 5. Internetwork communication between other LAN nodes is thus possible".) 
 a controller in each first topology node and each second topology node, in order to take advantage of the additional communication capability yielded by use two ring topologies instead of a single ring topology.
Furthermore with respect to the feature wherein the controller in each first topology node and each second topology node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is allowed to be sent from that node to that node's downstream neighboring node and, if so, whether a full rate or a throttled rate is to be used for sending the given packet; and based at least in part on the determining, selectively send the given packet to that node's downstream neighboring node, similar features have been seen in other networking arrangements.
Attar for example discloses in claim 1 teaches keeping a count of packets sent by that node (“…sending…a sequence of bits that represents a number of data packets that were identified as having experienced congestion..””), using the count of packets sent to determine whether a given packet is allowed to be sent from that node to the downstream neighbouring node and if so whether a full rate or a throttled rate is used for sending the given packet (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device”); and based at least in part on the determining, selectively sending the given packet to the downstream neighbour node (“…adjusting a rate transmitting data packets on the network connection based on the sequence of bits sent to the first computing device..” where adjusting the rate of transmitting the data packets is regarded as selectively sending a given packet to a downstream neighbour, the downstream neighbour being the second computing computing device with regards to claim 1 of Attar.)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Denechau to arrive at a computer network comprising wherein the controller in each first topology node and each second topology node is configured to: keep a count of packets sent by that node; use the count of packets sent to determine whether a given packet is allowed to be sent from that node to that node's downstream neighboring node and, if so, whether a full rate or a throttled rate is to be used for sending the given packet; and based at least in part on the determining, selectively send the given packet to that node's downstream neighboring node, as similarly seen in Attar for the purpose of mitigating network congestion.






Allowable Subject Matter
Claim(s) 2-6,  8-9, 14-18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476